Order entered December 3, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00476-CR

                         JIMMY JONES, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F16-15371-R

                                  ORDER

      Before the Court is the State’s November 30, 2020 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the State’s

brief due by December 29, 2020.


                                          /s/   LANA MYERS
                                                JUSTICE